DETAILED ACTION

1. The present application has been examined under the pre-AIA  first to invent provisions. 

2. Applicant's preliminary amendment filed on 02/19/2020 is acknowledged.
Claims 42-44, 46-47, 58, 60, 62-67, 69 and 71-75 are pending. 


Reasons for Allowance

3. The following is an Examiner's Statement of Reasons for Allowance: 

Claims 42 and 44 are the only independent claims in the present application.  Both claims are directed to a method of treating cancer comprising administering to the subject an anti-PD-L1 antibody, which is defined by the recited amino acid sequences of its CDR regions.

The present application USSN 16506840 is a 
DIV of USSN 15995584 (issued as US Patent No. 10370448), which is a
DIV of USSN 14822651 (issued as US Patent No. 10011656), which is a
DIV of USSN 13802172 (issued as US Patent No. 9102727), which is a
CON of USSN 13120406 (issued as US Patent No. 8552154) (all four US Patents are cited on IDS).

The claims of US 8552154 are directed to the same anti-PD-L1 antibody as recited in the present claims.
The claims of US 10370448 are directed to nucleic acids encoding the same anti-PD-L1 antibody as recited in the present claims.
656 are directed to a method of reactivating exhausted T cells by contacting them with the same anti-PD-L1 antibody as recited in the present claims.

During prosecution of USSN 13120406, a requirement for restriction has been made on 02/06/2012, and subsequently maintained, among the groups of claims directed to the following inventions:
Group II, drawn to an anti-PD-L1 antibody; 
Group V, drawn to a nucleic acid encoding the anti-PD-L1 antibody;
Group XI, drawn to a method of reactivating exhausted T cells by contacting them with the anti-PD-L1 antibody; and 
Group XVII, drawn to a method of treating cancer comprising administering the anti-PD-L1 antibody to the subject.

The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application with respect to which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application, if the divisional application is filed before the issuance of the patent.  MPEP 804.01.

In the present case, each of the potentially conflicting divisional applications was filed before the issuance of a patent on its respective parent application:
The present application USSN 16506840 was filed on 07/09/2019 as a DIV of USSN 15995584, issued on 08/06/2019;
USSN 15995584 (now US 10370448) was filed on 06/01/2018 as a DIV of USSN 14822651, issued on 07/03/2018;
USSN 14822651 (now US 10011656) was filed on 08/10/2015 as a DIV of USSN 13802172, issued on 08/11/2015.

Accordingly, instant claims are not subject to the ground of double patenting rejection over the claims of US Patents No. 8552154, 10370448, or 10011656.


4. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA OUSPENSKI whose telephone number is 571-272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644